DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 04/19/2022. Claims 1-16 are currently pending in the application. An action follows below:
Claim Objections
Claims 15-16 are objected to because of the following informalities: “system” in line 1 should be changed to -- device -- so as to be consistent with claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, this claim recites a limitation, “a frequency of the drive signal” in last two lines. The disclosure, specifically Fig. 6 and the paragraph on pages 7-8 of the specification, discloses a drive signal [Vtx/Vtx1/…/Vtx8] including a plurality of drive pulses in each of the scanning periods [SCK1-SCK8] and a low level voltage in each of the blanking periods [BLK1-BLK8], but does not explicitly define a frequency of the drive signal. 
The disclosure, specifically Fig. 6 and the paragraph on page 16 of the specification, defines the frequency of a drive pulse and the frequency of the clock signal (or the clock frequency) in each of the scanning periods [SCK1-SCK8]. Note that the disclosure does not explicitly disclose or define the frequency of a drive pulse being same as the frequency of the drive signal. Moreover, one skilled in the relevant art would have recognized that a frequency is measured in Hertz (Hz) and is defined as a reciprocal of a cycle time/period of a signal. For instance, the below annotated Fig. 6 of the instant application exemplifies a cycle period/time “tdp” of a drive pulse of a drive signal Vtx1 in a period t8 and the corresponding frequency of the drive pulse being “fap = 1/tdp” and a cycle period/time “tclk” of a clock signal CLK in a period t7 and the corresponding frequency of the clock signal being “fclk = 1/tclk”.

    PNG
    media_image1.png
    761
    1629
    media_image1.png
    Greyscale


Therefore, since the disclosure, specifically the specification or drawings, does not explicitly define what “a frequency of the drive signal” is, it is considered that the invention is not clearly defined.

As per claims 2-7, 15 and 16, these claims are therefore rejected for at least the same reason set forth in claim 1 above. In addition to claims 3-7, 15 and 16, these claims also recite limitations associated with the frequency of the drive signal.
As per claims 8-14, see the above rejections of claims 1-7 for similar limitations.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “a first electrode selection circuit configured to supply a drive signal to the selected first electrodes” in lines 8-12, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to a first electrode selection circuit configured to supply a same drive signal to the plural selected first electrodes, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the original disclosure, specifically Figs. 2 and 6, explicitly discloses a first electrode selection circuit [15] configured to supply a [first] drive signal [Vtx1] to the selected first electrode [Tx1], a [second] drive signal [Vtx2] to the selected first electrode [Tx2], a [third] drive signal [Vtx3] to the selected first electrode [Tx3] … and a [eighth] drive signal [Vtx8] to the selected first electrode [Tx8] and the first to eighth drive signals [Vtx1-Vtx8] being different from each other. However, the original disclosure does not explicitly disclose the first to eighth drive signals [Vtx1-Vtx8] all being same or the first electrode selection circuit configured to supply a same drive signal to the plural selected first electrodes, as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claims 2-7, 15 and 16, these claims are therefore rejected for at least the same reason set forth in claim 1 above.
As per claim 8, see the above rejection of claim 1 for similar limitation.
As per claims 9-14, these claims are therefore rejected for at least the same reason set forth in claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2015/0097807 A1; see at least Figs. 1-4; ¶¶ 7-9,) Kitagawa et al. (US 2017/0046007 A; see at least Figs. 1-6; ¶¶ 4-5,) and Ahn et al. (CN 108255335 A; see attached English translation at least Figs. 1, 4, 5, 8-10; Abstract,) all disclose a related detecting device and a related detection system that can reduce effects of external noise and achieve excellent fingerprint detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626